Case: 14-1425     Document: 7     Page: 1   Filed: 06/17/2014




            NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                     BERNIE MORA,
                    Petitioner-Appellant,

                             v.

      COMMISSIONER OF INTERNAL REVENUE,
               Respondent-Appellee.
              ______________________

                        2014-1425
                  ______________________

      Appeal from the United States Tax Court in No. 2160-
14.
                __________________________

                      ON MOTION
                __________________________

                        PER CURIAM.
                        ORDER
    The Commissioner of Internal Revenue moves to dis-
miss this appeal for improper venue. Bernie Mora oppos-
es.
    Mora appeals from an order of the United States Tax
Court dismissing his case for lack of jurisdiction. This
court does not have jurisdiction to review decisions of the
United States Tax Court. 26 U.S.C. § 7482(a)(1) (“The
Case: 14-1425        Document: 7   Page: 2   Filed: 06/17/2014



2                MORA   v. COMMISSIONER OF INTERNAL REVENUE



United States Courts of Appeals (other than the United
States Court of Appeals for the Federal Circuit) shall
have exclusive jurisdiction to review the decisions of the
Tax Court . . . .”).
    The Commissioner acknowledges that this court may
transfer this case pursuant to 28 U.S.C. § 1631, but seeks
dismissal because he contends that Mora’s case is merit-
less. We deem it the better course to transfer.
      Accordingly,
      IT IS ORDERED THAT:
    The motion is granted to the extent that this case is
transferred to the United States Court of Appeals for the
Ninth Circuit.
                                     FOR THE COURT

                                      /s/ Daniel E. O’Toole
                                      Daniel E. O’Toole
                                      Clerk of Court


ISSUED AS A MANDATE: June 17, 2014


s30